Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is a NOTICE OF ALLOWABILITY in response to the applicant’s amendments dated 6/27/2022.

	The status of the claims is as follows:
		Claims 1-14 are allowable.

The following is an examiner’s statement of reasons for allowance: the recitation of a sliding door apparatus comprising a door rail mounted in a door which is configured to be closed to a vehicle body in a vertical direction of the vehicle, a vehicle body rail mounted in the vehicle body to which the door is to be closed in a longitudinal direction of the vehicle and a moving arm having a first end which is movably c9oupled along the door rail in the vertical direction to open or close the door in a transverse direction of the vehicle body during moving of the moving arm and a second end which is movably coupled along the vehicle body rail int eh longitudinal direction which allows the door do be slidingly moved in the longitudinal direction of the vehicle body during movement of the moving arm is seen as an unobvious improvement over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JERRY E REDMAN/Primary Examiner, Art Unit 3634